DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 02/11/2021 are accepted to by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minikey, Jr. et al. (US 20170120826)

Regarding claim 1, Minikey teaches a rearview assembly (refer to US 2017/0120826) comprising: a housing (housing 12, [0019], Figs. 2-8) having a body (body 161, [0027]) 

    PNG
    media_image1.png
    350
    784
    media_image1.png
    Greyscale

that defines a cavity (cavity 162, [0027], Fig. 8 shows the body 161 and the cavity clearly) and a peripheral flange (peripheral projection 140, [0024], see annotated Fig. 8) coupled to the body (coupled to the body 161, see annotated Fig. 8), the peripheral flange having a mounting surface and a lip (see labels of flange, mounting surface and lip on annotated Fig. 8); and a variably transmissive electro-optic element (Fig. 9 shows electro-optic medium 60 and electro-optic element 18, [0028]; “electro-optic medium 60 is variably transmissive”, [0020]) associated with the mounting surface (Figs. 7- 9 show electro-optic medium 60 and electro-optic element 18 are associated or linked with the mounting surface); wherein the lip substantially circumscribes the electro-optic element (lib portion is marked on annotated Fig. 8.  Figs 1 and 7-8 show lip substantially circumscribes/limits the electro-optic element).
Regarding claim 8, the rearview assembly according to claim 1 is rejected (see above).
Minikey teaches the rearview assembly according to claim 1.
Minikey further teaches the rearview assembly of claim 1, further comprising: a mounting assembly (mounting assembly 90, including mounting area 105, washer 150 [0021, 0026], Figs. 1-7) having one or more mechanical fastener acceptors (holes of washed 150 to receive fasteners; Fig 7); a washer disposed in the cavity (washer 150 in the cavity housing, see Fig. 6), the washer operable to receive and support one or more mechanical fasteners (a washer 150 that supports and receives fasteners, [0026]), each of the one or more mechanical fasteners received by one of the one or more mechanical fastener acceptors (see Fig. 6-7, washer 150 that supports and receives fasteners, [0026]).
Regarding claim 12, the rearview assembly according to claim 1 is rejected (see above).
Minikey teaches the rearview assembly according to claim 1.
Minikey further teaches the rearview assembly of claim 1, wherein the lip protrudes from the mounting surface defining a recess, the protrusion having a depth that corresponds to at least a thickness of the electro-optic element (See annotated Fig. 8 above with lip and electro-optic element marked).
Regarding claim 14, the rearview assembly according to claim 1 is rejected (see above).
Minikey teaches the rearview assembly according to claim 1.
Minikey further teaches the rearview assembly of claim 1, wherein a front of the electro-optic element is entirely visible relative a forward position of the rearview assembly (in Fig. 9, the electro-optic element 18 is entirely visible relative a forward position of the rearview assembly, Figs. 2 and 8).
Regarding claim 15, the rearview assembly according to claim 1 is rejected (see above).
Minikey teaches the rearview assembly according to claim 1.
Minikey further teaches the rearview assembly of claim 1, wherein a forward edge of the peripheral flange is substantially flush with a front surface of the electro-optic element (see Figs. 2, 3, 8 and 9; a forward edge of the peripheral flange is substantially flush with a front surface of the electro-optic element 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minikey, Jr. et al. (US 2017/0120826) and further in view of Lundy, Jr. et al. (US 2017/0297495)

Regarding claim 2, the rearview assembly according to claim 1 is rejected (see above).
Minikey teaches the rearview assembly according to claim 1.
Minikey teaches a rearview assembly comprising: a housing (housing 12, [0019], Fig. 2).
Minikey doesn’t explicitly teach the rearview assembly of claim 1, wherein the housing further defines a plurality of ribs extending from a wall thereof, each rib comprising a substantially planar portion, each substantially planar potion substantially co-planar with the mounting surface.
Minikey and Lundy are related as rearview assembly.
Lundy teaches a rearview assembly (rearview assembly 10; [0026], Figs. 1-2), wherein the housing (housing 43, [0027], Figs. 3-4 and 6) further defines a plurality of ribs extending from a wall thereof (annotated Fig. 6 shows a plurality of ribs 64, “alignment features 64”, extending from the wall of the housing; [0028]), each rib 
               
    PNG
    media_image2.png
    368
    441
    media_image2.png
    Greyscale

comprising a substantially planar portion (planar portion of 64, see annotated magnified part of Fig. 6), each substantially planar potion substantially co-planar with the mounting surface (see Fig. 6; ribs “alignment features 64”, mounting surface “carrier plate 76”, electrochromic element 12,  [0028]; “alignment features 64 disposed in the housing 43”, [0028]; Fig. 5A-B show magnified portion of mounting surface “carrier plate 76”,  Fig. 6 with Figs. 5A-B show substantially planar portion of 64 substantially co-planar with the mounting surface 76).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the rearview assembly of Minikey to include a plurality of ribs extending from the wall as taught by Lundy for the predictable result of aligning all elements in the housing firmly for reliable operation as taught by Lundy in Fig. 6 and paragraph [0028].
Regarding claim 3, the rearview assembly according to claim 2 is rejected (see above).
Minikey in view of Lundy teaches the rearview assembly according to claim 2.
Lundy further teaches the rearview assembly of claim 2, wherein the substantially planar portions extend from a substantially planar surface of the mounting surface (Figs. 5A-B together with Fig. 6 show when assembled the substantially planar portions of rib 64 extend from a substantially planar surface of the mounting surface 76).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the rearview assembly of Minikey to include the substantially planar portions of rib 64 extend from a substantially planar surface of the mounting surface 76 as taught by Lundy for the predictable result of reliably and firmly assembling the parts in the housing.
Regarding claim 4, the rearview assembly according to claim 1 is rejected (see above).
Minikey teaches the rearview assembly according to claim 1.
Minikey doesn’t explicitly teach the rearview assembly of claim 1, wherein a foam layer is coupled to each of and disposed between each of the mounting surface and the electro-optic element. 
Minikey and Lundy are related as rearview assembly.
Lundy teaches the rearview assembly of claim 1, wherein a foam layer is coupled to each of and disposed between each of the mounting surface and the electro-optic element (Fig. 5 shows layer 82 is coupled to each of and disposed between each of the mounting surface “carrier plate 76, [0028]” and the electro-optic element “electro-optic element, such as an electrochromic element 12, [0026]”. Lundy defines layer 82 as “an adhesive material 82 … the adhesive may be a foam material”, [0028]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the rearview assembly of Minikey to include a foam layer disposed between the mounting surface and the electro-optic element, as taught by Lundy for the predictable result of absorbing the shock and minimize the vibration of the electrochromic element.
Regarding claim 13, the rearview assembly according to claim 12 is rejected (see above).
Minikey teaches the rearview assembly according to claim 12.
Minikey doesn’t explicitly teach the rearview assembly of claim 12, wherein the depth corresponds to at least a thickness of the electro-optic element and a foam layer associated with the electro-optic element.
Minikey and Lundy are related as rearview assembly.
Lundy teaches the foam (Fig. 5 shows layer 82 is coupled to each of and disposed between each of the mounting surface “carrier plate 76, [0028]” and the electro-optic element “electro-optic element, such as an electrochromic element 12, [0026]”. Lundy defines layer 82 as “an adhesive material 82 … the adhesive may be a foam material”, [0028]) and the depth corresponds to at least a thickness of the electro-optic element and a foam layer associated with the electro-optic element (see Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the rearview assembly of Minikey to include the depth corresponds to at least a thickness of the electro-optic element and a foam layer associated with the electro-optic element, as taught by Lundy, for the predictable result of having the depth of the electro-optic element substantially equal to the peripheral edge to align the housing.
Regarding claim 16, Minikey teaches a rearview assembly (refer to US 2017/0120826) comprising: a variably transmissive electro-optic element ( “variably transmissive such that the electro-optic medium 60, [0020]); a housing (housing 12, [0019], Fig. 2) having a body (body 161, [0027]) that defines a cavity (cavity 162, [0027], Fig. 8 shows the body 161 and the cavity clearly); a mounting assembly (a mounting assembly 90), 
Minikey doesn’t explicitly teach the body having one or more openings, a mounting assembly having one or more mechanical fastener acceptors, a holder comprising one or more first holes, the holder disposed in the cavity; a circuit board disposed within the cavity and retained by the holder; and one or more mechanical fasteners extending through the one or more first holes and the one or more second holes and received by the one or more mechanical fastener acceptors.
Minikey and Lundy are related as rearview assembly.
Lundy teaches the rearview assembly the body having one or more openings (see annotated Fig. 6 marked housing and openings, housing 43, [0028]); a mounting assembly (Fig. 6, elements 47, 48, 54, 56) having one or more mechanical fastener acceptor (assembly 47/50 has mechanical fastener acceptor for attachment features 56, [0028], Fig. 6); a holder (Figs. 5-6 show holder 48/47/50/58 with attachment features 56) comprising one or more first holes (Fig. 6 shows a hole for attachment features 56; [0028]), the holder disposed in the cavity (see Fig. 6, 56/58/56 are in cavity), a circuit board disposed within the cavity (circuit board 60, [0028] disposed in the cavity, Fig. 6) and retained by the holder (Fig. 6 shows holder holds housing 43 including the CB 60 disposed within the cavity, see also Fig. 5A); and one or more mechanical fasteners (attachment features 56) extending through the one or more first holes and the one or more second holes and received by the one or more mechanical fastener acceptors (Fig. 5A shows attachment features 56 extending through the hole of the acceptor and through the hole of casing portion 44). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the rearview assembly of Minikey to include the body having openings, a mounting assembly having mechanical fastener acceptors, a holder with holes, the holder disposed in the cavity; a circuit board disposed within the cavity and retained by the holder; and the mechanical fasteners extending through first and second holes and received by the mechanical fastener acceptors, as taught by Lundy, for the predictable result of having compact and reliable system and aligning all elements in the housing firmly as taught by Lundy in Fig. 6 and [0028].
Regarding claim 17, the rearview assembly according to claim 16 is rejected (see above).
Minikey in view of Lundy teaches the rearview assembly according to claim 16.
Lundy further teaches the rearview assembly of claim 16, wherein the one or more mechanical fastener acceptors (Fig. 5 shows fastener 56 and fastener adaptor for fastener 56), at least in part, extend through the one or more openings (Fig. 5A shows fastener acceptors 50 at least in part, extend through the one or more openings of 44).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the rearview assembly of Minikey in view of Lundy to include a mechanical fastener acceptor, at least in part, extend through the one or more openings, as taught by Lundy for the predictable result of having a greater protection with increased threaded parts to hold the screw.
Regarding claim 18, the rearview assembly according to claim 16 is rejected (see above).
Minikey in view of Lundy teaches the rearview assembly according to claim 16.
Lundy further teaches the rearview assembly of claim 16, wherein the one or more mechanical fasteners (Fig. 5A, fastener 56), at least in part, extend through the one or more openings (Fig. 5A shows 56 at least in part, extend through the one or more openings of 44).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the rearview assembly of Minikey in view of Lundy to include the one or more mechanical fasteners at least in part, extend through the one or more openings, as taught by Lundy for the predictable result of having a greater protection with threaded parts to hold the assembly secured.
Regarding claim 19, Minikey teaches a rearview assembly comprising: 
a variably transmissive electro-optic element (Fig. 9 shows electro-optic medium 60 and electro-optic element 18, [0028]; “electro-optic medium 60 is variably transmissive”, [0020]); a housing (housing 12, [0019], Fig. 2) having a body (body 161, [0027]) that defines a cavity (cavity 162, [0027], Fig. 8 shows the body 161 and the cavity clearly) and a washer disposed in the cavity and operable to receive and support one or more mechanical fasteners (a washer 150 that supports and receives fasteners, [0026]).
Minikey doesn’t explicitly teach the body having one or more openings; a mounting assembly having one or more mechanical fastener acceptors; a circuit board disposed within the cavity; a holder disposed in the cavity and operable to retain the circuit board; and the one or more mechanical fasteners received by the one or more mechanical fastener acceptors.
Minikey and Lundy are related as rearview assembly.
Lundy teaches the body having one or more openings (see annotated Fig. 6 marked housing and openings, housing 43, [0028]); a mounting assembly (Fig. 6, elements 47, 48, 54, 56) having one or more mechanical fastener acceptor (assembly 47/50 has mechanical fastener acceptor for attachment features 56, [0028], Fig. 6); a circuit board disposed within the cavity (circuit board 60, [0028] disposed in the cavity of housing 43, Fig. 6), a holder (Figs. 5-6 show holder 48/47/50/58 with attachment features 56) disposed in the cavity (Fig. 6 shows elements 54/58 with attachment features 56 disposed in the cavity) and operable to retain the circuit board (holder holds housing and operable to retain the circuit board inside the housing, Fig. 6); and the one or more mechanical fasteners (Figs. 5 and 5A, fasteners “attachment features 56”, [0028]) received by the one or more mechanical fastener acceptors (Figs. 5 and 5A shows mechanical fastener acceptors to hold 56).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the rearview assembly of Minikey to include the body with openings; a mounting assembly having one or more mechanical fastener acceptors; a circuit board disposed within the cavity; a holder disposed in the cavity and operable to retain the circuit board; and the one or more mechanical fasteners received by the one or more mechanical fastener acceptors, as taught by Lundy, for the predictable result of having compact and reliable system and aligning all elements in the housing firmly and reliably for movement operation as taught by Lundy in Figs. 5, 5A and 6, and paragraph [0028].
Regarding claim 20, the rearview assembly according to claim 19 is rejected (see above).
Minikey in view of Lundy teaches the rearview assembly according to claim 19.
Lundy further teaches the rearview assembly of claim 16, wherein the one or more mechanical fastener acceptors (Fig. 5 shows fastener 56 and fastener adaptor for fastener 56), at least in part, extend through the one or more openings (Fig. 5A shows fastener acceptors 50 at least in part, extend through the one or more openings of 44).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the rearview assembly of Minikey in view of Lundy to include a mechanical fastener acceptor, at least in part, extend through the one or more openings, as taught by Lundy for the predictable result of having a greater protection with increased threaded parts to hold the screw.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Minikey, Jr. et al. as applied to claim 1, and further in view of Filipiak (US 2010/0033857).

Regarding claim 9, the rearview assembly according to claim 8 is rejected (see above).
Minikey teaches the rearview assembly according to claim 8.
Minikey doesn’t explicitly teach, wherein the washer is disposed between a circuit board disposed in the cavity and the one or more openings.
Minikey and Filipiak are related as rearview assembly.
Filipiak teaches the rearview assembly of claim 1, wherein the washer (mounting washer 66; [0051], Fig. 5) is disposed between a circuit board (circuit board 38, [0051], Fig. 5) disposed in the cavity (Fig. 5, cavity of housing 12, [0051]) and the one or more openings (opening for screws 64; [0051]; Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the rearview assembly of Minikey to include a washer disposed between a circuit board disposed in the cavity and the one or more openings, as taught by Filipiak for the predictable result of having a greater protection and preventing the fastener from scratching or indenting the surfaces of the two fastened parts.
Regarding claim 10, the rearview assembly according to claim 9 is rejected (see above).
Minikey in view of Filipiak teaches the rearview assembly according to claim 9.
Filipiak further teaches the rearview assembly of claim 9, wherein each of the one or more mechanical fastener acceptors, at least in part, extend through the one or more openings (Fig. 5 shows the mechanical fastener acceptors which surrounds the screw 64 extend through the one or more opening).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the rearview assembly of Minikey in view of Filipiak to include a mechanical fastener acceptor, at least in part, extend through the one or more openings, as taught by Filipiak, for the predictable result of having a greater protection with increased threaded parts.
Allowable Subject Matter
Claims 5-7 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the following is a statement of reasons for the indication of allowable subject matter: even though the prior art discloses a rearview assembly comprising: a housing, one or more openings defined by the housing; a mounting assembly having one or more mechanical fastener acceptor; a holder comprising one or more first holes, the holder retaining a circuit board within the cavity, the prior art either alone or in combination fails to teach, or reasonably suggest that the rearview assembly wherein a holder comprising one or more first holes, a circuit board comprising one or more second holes; and a one or more mechanical fasteners, each mechanical fastener extending through one of the one or more first holes and one of the one or more second holes, and received by one of the one or more mechanical fastener acceptors, in combination of the other limitations of the claim.
Dependent claims 6-7 and 11 are also objected due to their dependencies on objected claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/
Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872